Citation Nr: 0501153	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  02-06 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a hematoma secondary to an epidural injection.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
transient ischemic attacks secondary to an epidural 
injection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran had active duty service from February 1969 to 
August 1972 and from October 197 to April 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Waco RO, which denied compensation 
under 38 U.S.C.A. § 1151 for residuals of a hematoma claimed 
as secondary to an epidural injection and for transient 
ischemic attacks claimed secondary to an epidural injection.  
The RO also denied service connection for postoperative 
degenerative disc disease of the lumbar spine.  The veteran 
failed to perfect an appeal with respect to that issue, and 
it is not before the Board.  38 C.F.R. §§ 20.200, 20.201, 
20.302 (2003).  

In December 2003 the Board of Veterans' Appeals (Board) 
remanded the claim for additional development.  The 
development requested has been completed as to the issue of 
compensation under 38 U.S.C.A. § 1151 for a transient 
ischemic attack and has been returned to the Board for 
further appellate consideration.  The Court in Stegall v. 
West, 11  Vet. App. 268 (1998).  

The issue of compensation under 38 U.S.C.A. § 1151 for 
residuals of a hematoma secondary to an epidural injection is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

A transient ischemic attack diagnosed in October 1998 was not 
causally related to VA treatment for pain management, 
including an epidural injection in the lower back.  


CONCLUSION OF LAW

The requirements for benefits pursuant to 38 U.S.C.A § 1151 
for transient ischemic attacks secondary to an epidural 
injection have not been met.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.358 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

VCAA notice was provided by the RO in April 2001 prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran is represented and has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  The veteran was afforded 
a hearing at the RO in October 2002.  He was informed of the 
relevant laws and regulations and the evidence necessary to 
support claim in the February 2002 statement of the case, and 
the November 2002 and March 2004 supplemental statements of 
the case.  The VCAA places an enhanced duty on VA to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this 
case, the RO has obtained all available VA and private 
medical records identified by the veteran.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  In February 2004 
the veteran was examined by VA and a medical opinion was 
obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  The veteran filed the claim 
for compensation under the provisions of 38 U.S.C.A. § 1151 
in October 2000.  Because the claim was filed on or after 
October 1, 1997, the version of 38 U.S.C.A. § 1151 in effect 
prior to October 1, 1997 (requiring only that additional 
disability be "the result of" VA hospital care, medical or 
surgical treatment, or examination) is not applicable.  The 
version of 38 U.S.C.A. § 1151 that became effective October 
1, 1997 is the applicable statute in this case.  The current 
law requires that the claimed additional disability be 
"caused by" VA hospital care, medical or surgical treatment, 
or examination, and further adds a "proximate cause" 
requirement that the additional disability be caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability be an event which 
was not reasonably foreseeable.  Effective October 1, 1997, 
38 U.S.C.A. § 1151 provides in relevant part as follows:

(a)  Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of the disability or death was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.

The regulations implementing 38 U.S.C.A. § 1151 are 38 C.F.R. 
§§ 3.358, 3.800. They provide, in pertinent part, that, in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  38 
C.F.R. § 3.358(a).

With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition that the medical or surgical treatment was intended 
to alleviate.  38 C.F.R. § 3.358(b)(1).

Compensation is not payable if the additional disability is a 
result of the natural progress of the injury or disease for 
which the veteran was hospitalized.  38 C.F.R. § 3.358(b)(2).

The additional disability must actually result from VA 
hospitalization or medical or surgical treatment and not be 
merely coincidental therewith.  38 C.F.R. § 3.358(c)(1).  And 
under (2)...compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain or intended to result from the VA hospitalization or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(3).

Factual Background and Analysis.  The veteran contends he was 
being treated for pain with epidural injections at VA.  He 
asserts the injections caused him to suffer a transient 
ischemic attack (TIA) or stroke.  There is no question that 
the veteran was being treated at the University Pain 
Management center and had received injections for relief of 
his lumbar back pain on several occasions.  In addition 
October 1998 private hospital records reveal the veteran was 
admitted and a diagnosis of TIA was noted.  The question is 
whether the epidural injections caused the veteran to suffer 
a TIA or stroke.  For that reason the Board has limited it 
recital of the evidence to the records which relate to the 
question of any causal relationship between the TIA and the 
epidural injections.  

A VA Request for Administration of Anesthesia is dated on 
November 9, 1998.  It indicates the veteran was counseled 
about an epidural injection.  

A Magnetic Resonance Imaging (MRI) performed on November 23, 
1998 revealed a mass seen on the dorsal to epidural fat on 
T1.  

Records of VA hospitalization in November 1998 noted the mass 
might represent a hematoma secondary to previous steroid 
injections which the patient had in that area of the spine.  
The causal role of the injections causing the mass was not 
entirely clear.  

In October 2002 the veteran appeared and gave testimony 
before a Decision Review Officer at the RO.  He stated he 
received an epidural injection for pain.  There was mild pain 
associated with the injection and he had a little bit of 
stiffness and was sore about the bruise.  (T-4).  He was 
sitting in front of his television and the next thing he knew 
the paramedics were loading him on a gurney.  The doctor told 
him he had a small stroke.  (T-5).  

In February 2004 the veteran was examined to determine if he 
had additional disability due to VA treatment.  The VA 
physician reviewed the claims folder and noted the veteran 
had a transient ischemic attack and what he stated was a 
stroke on October 18, 1998.  However, when the physician 
reviewed his records from San Angelo, Texas, his record 
indicated he had a syncope episode with possibly auricular 
fibrillation, but no evidence of cerebrovascular accident and 
no evidence of transient ischemic attack prior to October 18.  
Extensive workup failed to reveal whether he had a thrombus 
or not.  However, his magnetic resonance imaging (MRI) of the 
brain and computed tomography (CT) scan failed to reveal any 
cerebral infarct.  Therefore, it appears he did not have a 
stroke.  The veteran did have trouble with his balance and 
some weakness of his right arm and leg.  The veteran thinks 
it got worse after he had the syncope episode on October 18, 
1998.  He has a right foot drop which he related to 
lumbosacral stenosis which was diagnosed in 1998.  At the 
time he had the syncope spell he was receiving epidural 
injections at VA.  Two days prior to the syncope he had an 
epidural injection which he states hurt a little more than 
usual and the pain persisted for a little longer than usual.  
By the second day he was feeling better, which was all before 
the syncope episode.  The MRI revealed a mass-like effect in 
the lumbosacral region where he had the epidural.  It was 
diagnosed as a possible hematoma.  It was not explored and 
had not been mentioned since.  The veteran was currently in a 
wheelchair and stated he could only walked 30 to 50 feet 
because of severe back spasms.  

The diagnoses included the following:  cervical degenerative 
disc disease, status post cervical spine laminectomy and 
fusion in 1989; lumbosacral stenosis, status post laminectomy 
pain syndrome with epidural injection with questionable 
hematoma in 1998; and syncope, October 1998, etiology 
undetermined, but without the findings of cerebral infarct.  

The VA physician wrote as follows:

It is my opinion after reviewing the C-
file that a postinjection hematoma may 
have occurred and he may have had a 
transient ischemic attack before the 
injection.  There would not appear to be 
any connection between the hematoma and 
the syncope episode and if he had a 
cerebrovascular accident, an epidural 
injection hematoma would not be 
responsible for a cerebrovascular 
accident since the hematoma is outside of 
the vascular tree, it would not travel 
upward.  A cerebrovascular accident would 
have to come from the carotid or the 
vertebral arteries which were studied and 
found to be clear of any thrombus.  This 
opinion was rendered after reviewing the 
claims folder and all the medical 
records.  

The appellant has raised a question which may only be 
answered by a competent medical professional.  The appellant 
is a lay person.  There is nothing in the record which 
establishes he is qualified through education or training to 
offer medical diagnosis of opinions.  38 C.F.R. 
§ 3.159(a)(1)(2004).  A lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In an effort to assist the appellant a medical opinion was 
requested.  The VA physician has clearly stated the veteran's 
TIA was unrelated to the epidural injection or the hematoma.  

Based on the competent medical evidence the Board had 
concluded the compensation under 38 U.S.C.A. § 1151 for TIA 
as secondary to epidural injection is not warranted.  


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
transient ischemic attacks secondary to an epidural injection 
is denied.  




REMAND

The veteran has also asserted he had increased symptoms of 
weakness and loss of sensation in his lower extremities after 
the epidural injections.  The VA examiner in February 2004 
did not address whether there was any additional disability 
of the lower extremities related to the hematoma or epidural 
injections.  November 1998 VA records of hospitalization 
noted the veteran claimed that after the pain clinic 
injection on November 7 the symptoms were much worse to the 
extent that he could not even bear weight on his legs.  He 
reported that his legs gave way and he could not raise his 
feet at all.  

The regulations provide that VA will obtain a medical opinion 
when the evidence of record does not contain sufficient 
medical evidence to decide the claim.  38 C.F.R. 
§ 3.159(c)(4) (2003).  The claim must be remanded to obtain 
an opinion as to whether the epidural injection caused any 
additional disability of the lower extremities.  

Accordingly, the case is REMANDED for the following actions:

The RO should arrange for the veteran to 
be afforded a VA neurological examination 
to determine if the veteran has any 
additional disability of the lower 
extremities secondary to epidural 
injections for relief of back pain.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  

After reviewing the veteran's medical 
history, interviewing the veteran, and 
examining him, the VA examiner should 
provided a written opinion regarding the 
following questions:

Did the epidural injection for relief of 
pain cause any additional disability of 
the lower extremities, such as loss of 
the ability for the veteran to bear 
weight or raise his legs?  Was the 
additional disability a result of the 
natural progress of the injury or disease 
for which the veteran was treated?  If 
not, was it due to carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on VA's part in furnishing the medical or 
surgical treatment, or that the proximate 
cause of additional disability be an 
event which was not reasonably 
foreseeable ?

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	V.L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


